Citation Nr: 0528944	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  02-16 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for chronic synovitis of 
the left knee, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran had active military service from August 1970 to 
August 1972.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied an increased evaluation for 
chronic synovitis of the left knee, evaluated as 10 percent 
disabling.  The veteran was afforded a personal hearing in 
August 2002 before a RO Decision Review Officer and the 
undersigned Veterans Law Judge in May 2004.  Transcripts of 
those proceedings are associated with the claims file.

The Board most recently remanded the matter to the RO via the 
Appeals Management Center (AMC) in September 2004 for the 
purpose of obtaining additional evidence and to cure certain 
due process deficiencies.  The matter was returned to the 
Board in August 2005 for final appellate consideration.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran's left knee disability is manifested by full 
flexion, full extension, and complaints of pain on use, but 
no objective findings of subluxation, instability, or 
significant functional loss.


CONCLUSION OF LAW

The criteria for an increased evaluation for chronic 
synovitis of the left knee have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5020, 5260, 
5261 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By a letter dated in October 2004, the RO advised the veteran 
of the essential elements of the VCAA.  The veteran was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claim for an 
increased rating, but that he must provide enough information 
so that VA could request any relevant records.  The veteran 
was advised of the evidence that VA had requested.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  He was 
advised of the type(s) of evidence needed to establish his 
claim for a higher disability evaluation.  The RO also 
provided specific notice that the veteran should submit any 
evidence in his possession that pertained to his claim.  The 
October 2004 letter therefore provided the notice of all four 
elements that were discussed above.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The March 2002 rating decision, August 2002 Statement of the 
Case (SOC), and Supplemental Statements of the Case (SSOCs) 
dated in October 2002 and August 2005 collectively notified 
the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claim for an increased rating.  The August 
2002 SOC specifically set forth the regulations pertaining to 
VA's duty to assist, thus notifying the veteran of his and 
VA's respective obligations to obtain different types of 
evidence.  These documents also advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial.  

At his May 2004 personal hearing, the veteran denied recent 
treatment through VA but that he had been evaluated for his 
left knee disability at Providence Hospital.  In October 
2004, the AMC sent the veteran a letter requesting that he 
submit those records or complete a release so that VA could 
obtain them.  The veteran did not respond.  The veteran has 
not identified any additional outstanding medical records 
that would be pertinent to the claim on appeal.  The veteran 
was afforded VA examinations in August 2002 and June 2005 for 
the purpose of determining the nature and severity of his 
left knee disability.  The Board therefore finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
October 2004 notice was not given prior to the initial 
adjudication, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in 2004 was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in August 2005.  

Analysis

The veteran contends that his service connected left knee 
disability warrants a higher disability evaluation.  Although 
his knee disability has not had a significant effect on his 
ability to work as a supervisor in the United States Post 
Office, the veteran states that he experiences limitation in 
his ability to perform household chores and sports.  He says 
he has problems climbing ladders or engaging in contact 
sports such as basketball.  He maintains that he is limited 
primarily by pain.

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Service connection for the chronic synovitis of the left knee 
was granted in October 1972.  A 10 percent disability 
evaluation was assigned.  That rating remained in effect 
until the veteran filed his claim for an increased disability 
evaluation in January 2002.  

While there is no specific Diagnostic Code with criteria for 
rating synovitis, Diagnostic Code 5020 provides that 
synovitis is to be rated on the basis of limitation of motion 
of the affected part.  38 C.F.R. § 4.71a.

Evaluations for limitation of flexion of a knee are assigned 
as follows: flexion limited to 60 degrees is 0 percent; 
flexion limited to 45 degrees is 10 percent; flexion limited 
to 30 degrees is 20 percent; and flexion limited to 15 
degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Evaluations for limitation of knee extension are assigned as 
follows: extension limited to 5 degrees is 0 percent; 
extension limited to 10 degrees is 10 percent; extension 
limited to 15 degrees is 20 percent; extension limited to 20 
degrees is 30 percent; extension limited to 30 degrees is 40 
percent; and extension limited to 45 degrees is 50 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board has considered the reports of VA examinations 
conducted in February 2002 and June 2005.  At his February 
2002 examination, the veteran complained of a painful left 
knee.  He said he felt that his knee sometimes gave out.  He 
stated that he experienced increased difficulty with 
prolonged standing and descending stairs.  There was a normal 
alignment of the knee without effusion.  There was some 
tenderness anteriorly around the medial side of the joint 
line.  The left knee was stable to mediolateral and 
anteroposterior movement.  Lachman test was negative.  Range 
of motion was from zero to 135 degrees.  X-rays were within 
normal limits.  The impression was that there was no current 
orthopedic pathology or malalignment.

Similar findings were made at the veteran's June 2005 VA 
examination.  At that time, the veteran stated that 
repetitive use would result in increased pain.  He said 
ascending and descending stairs caused left knee pain, and 
that daily activities were slightly limited.  He denied any 
instability of the knee.  The left knee was in normal 
alignment with no swelling or effusion.  Muscle power was a 
strong five out of five.  There was no crepitation.  The 
ligaments were strong.  McMurrays and drawer tests were 
negative.  Range of motion was from zero to 140 degrees 
without any complaints.  Movements against resistance and 
gravity were strong.  X-rays of the left knee were normal.  
An MRI revealed a small joint effusion with a focal area of 
localized fluid collection in the infrapatellar region.  
There was also evidence of degenerative changes in the medial 
meniscus with no evidence of tears.  The diagnosis was normal 
left knee with stability and power.  The examiner commented 
that there were no current residuals of the veteran's chronic 
synovitis.  In this regard, the examiner indicated that there 
was no evidence of any pain or weakened movement, 
incoordination or excess fatigability on movement, or 
additional loss of range of motion due to pain.  He 
essentially found that the veteran's subjective complaints of 
pain did not significantly limit the functional ability of 
his left knee.

In view of the foregoing evidence, the Board finds that the 
veteran is not entitled to an increased (20 percent) 
disability rating for his chronic synovitis of the left knee.  
There is simply no evidence to support a 20 percent rating 
under Diagnostic Code 5260 since leg flexion has not been 
shown to be limited to 30 degrees or less.  Similarly, the 
veteran is not entitled to a higher evaluation under 
Diagnostic Code 5261 since leg extension has not been shown 
to be limited to 15 degrees or more.  38 C.F.R. Part 4, 
Diagnostic Codes 5260, 5261.

The Board notes that the veteran has complained of pain and 
pain on use of his left knee, and that that pain results in 
some functional impairment of the knee.  These complaints 
have been duly considered as a basis for an increased 
evaluation.  However, when he was examined in June 2005, the 
examiner specifically indicated that the veteran would not 
experience any additional limitation of motion or functional 
impairment as a result of pain.  Indeed, the examiner stated 
that the veteran's left knee was essentially normal, and that 
any subjective complaints of pain did not significantly limit 
the functional ability of the knee.  Application of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 do not provide a basis for a rating 
higher than 10 percent for loss of range of motion of the 
veteran's left knee.

The VA Office of General Counsel (OGC) has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  The OGC concluded that for 
a knee disability rated under Diagnostic Code 5257 to warrant 
a separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Codes 5260 or 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9- 
98 (August 14, 1998).

There is no evidence in the present case that the veteran has 
been diagnosed as having arthritis of the left knee.  X-rays 
taken in 2002 and 2005 showed an essentially normal knee.  
Moreover, the medical evidence of record does not show 
objective findings of instability or subluxation.  The 
reports of the VA examinations all indicated that the 
veteran's left knee was stable.  A separate compensable 
evaluation under the provisions of Diagnostic Code 5257 is 
therefore not for application.  

On September 17, 2004, the VA OGC issued VAOPGCPREC 9-2004, 
which found that a veteran can receive separate ratings under 
Diagnostic Code 5260 (leg, limitation of flexion), and 
Diagnostic Code 5261 (leg, limitation of extension) for 
disability of the same joint.  However, as discussed above, 
knee extension is full, even when considering the veteran's 
complaints of pain.  A separate compensable evaluation for 
loss of extension, which necessitates extension limited to 10 
degrees, is not warranted.

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the left 
knee.  Consequently, Diagnostic Code 5256 is not for 
application.  There is also no evidence of dislocated 
semilunar cartilage with frequent episodes of "locking" or 
malunion or nonunion of the tibia and fibula.  Diagnostic 
Codes 5258 and 5262 for impairment of the tibia and fibula 
are therefore not for application in this case.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
left knee disability.  There is also no objective evidence 
that the veteran's left knee disability, in and of itself, 
has caused marked interference with employment.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to an increased rating for chronic synovitis of 
the left knee is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


